              Case 2:20-cr-00151-RAJ Document 77 Filed 02/02/21 Page 1 of 2



 1                                                         The Honorable Richard A. Jones
 2

 3

 4

 5

 6
                           UNITED STATES DISTRICT COURT
 7                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                    AT SEATTLE
 8
     UNITED STATES OF AMERICA,
 9                                                NO. CR 20-151 RAJ
                          Plaintiff,
10
                                                   ORDER GRANTING STIPULATED
11       v.                                        MOTION FOR PERMISSION FOR
                                                   DEFENDANT ROSENBERG’S OUT
12   EPHRAIM ROSENBERG,                            OF DISTRICT TRAVEL

13                        Defendant.

14
              THIS MATTER comes before the Court upon Defendant Ephraim Rosenberg’s
15
     unopposed motion for leave of the Court to travel to Florida for two occasions of the
16

17   Jewish holidays as follows: (1) a holiday trip from February 21, 2021 to February 28,

18   2021 (the Purim holiday); and (2) a holiday trip from March 21, 2021 to April 6, 2021

19   (the Passover holiday). Having considered the unopposed motion, and the files and

20   pleadings herein,

21            IT IS ORDERED that Defendant’s motion (Dkt. # 76) is GRANTED. The
22
     motion for permission to travel is APPROVED. The defendant shall inform the
23


      ORDER GRANTING STIPULATED MOTION FOR
      PERMISSION FOR DEFENDANT ROSENBERG’S
      OUT OF DISTRICT TRAVEL – 1
             Case 2:20-cr-00151-RAJ Document 77 Filed 02/02/21 Page 2 of 2



 1   assigned Pretrial Services Officer of the specifics of the travel and follow all other
 2   directions of the Pretrial Services Officer.
 3
            DATED this 2nd day of February, 2021.
 4

 5
                                                       A
                                                       The Honorable Richard A. Jones
 6                                                     United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER GRANTING STIPULATED MOTION FOR
      PERMISSION FOR DEFENDANT ROSENBERG’S
      OUT OF DISTRICT TRAVEL – 2
